460 F.2d 316
UNITED STATES of America, Plaintiff-Appellee,v.James Robert CAPPS, Defendant-Appellant.
No. 71-2618.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.

Joseph Giovanazzi, Beverly Hills, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Clifton F. White, Stephen G. Nelson, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, WRIGHT and GOODWIN, Circuit Judges.
PER CURIAM:


1
While searching Capps' car for aliens, which at the point of the search they had a right to do, the immigration officers first smelled and then found considerable marijuana in shopping bags in the trunk of the car.  The evidence was clearly sufficient.  No one was required to accept the alibi.


2
A point of improper search is made.  The search was probably unobjectionable on the defendant's version of the facts.  But the court found the officers' different version was correct; that is, that the trunk key (which Capps denied having) was found on the floor in front of the seat.  Obviously, the officer did the proper thing.  He used it.


3
The judgment is affirmed.